Exhibit 10.2 Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd Assets Appraisal Report Contents Statement 2 Summary 3 Body 6 1. Preface 6 2. Entrusting party, Property holder 6 3. Purpose of appraisal 7 4. Appraisal Objects and scope 7 5. Value type and definition 9 6. Appraisal reference date 9 7. Appraisal basis 9 8. Appraisal methods 11 9. Implementation of appraisal procedures 15 10. Appraisal hypothesis 16 11. Appraisal conclusions 18 12. Special notes 20 13. Restrictions on the use of the appraisal report 21 14. Reporting date 22 15. Signature and stamp 22 Documents for future reference 22 Jilin Zhongzhaoxin Assets Appraisal Co., Ltd.
